Johnson, J.,
dissenting: I respectfully dissent. I believe the 2006 legislative revisions to the Kansas Code for the Care of Children (hereafter “new code”) changed the law with respect to permanent guardianships, and that the prior law under which the instant permanent guardianship was established effected a transfer of the child support duty from the natural parent to the court-appointed permanent guardian. Certainly, the prior law did not contemplate a post-appointment action by the Kansas Department of Social and Rehabilitation Services (SRS) against a natural parent to recoup public assistance payments made to the permanent guardian.
First, it may be helpful to clarify the character of this lawsuit. In the CINC case, SRS petitioned the court under the previous CINC code (“old code”) to appoint Ellen Holmes as permanent guardian, which would place Holmes in loco parentis of the child, as well as permitting the agency to close its file and discontinue committing resources to the CINC case. See K.S.A. 2005 Supp. 38-1502(w); K.S.A. 38-1587(b). Apparently, Holmes was unable to stand in loco parentis with respect to performing the financial responsibilities of a parent and the government was required to provide assistance payments to Holmes. Now, some years later, SRS is suing the natural parent to recoup those assistance payments.
Despite the majority’s citation to Blackstone’s Commentaries found in Grimes v. Grimes, 179 Kan. 340, 343, 295 P.2d 646 (1956) (quoting Doughty v. Engler, 112 Kan. 583, 584, 211 Pac. 619 [1923]), this case contains no evidence that the parent “ ‘ “only gave [his child] life that [he] might afterwards see [the child] perish.” ’” To the contrary, here we have a parent who took affirmative action to see to the well-being of his child and to provide permanency in that child’s life by agreeing to a permanent guardianship. That action was taken at the expense of rehnquishing precious parental rights, which at a minimum would include the legal right to visit the child and the right to have any input in the child’s education, religion, or medical care.
Next, I am concerned about the majority’s declaration that “[b]ecause the permanent guardianship did not terminate Bohrer’s *917duty to support S.B., retroactive application of the Revised Code is unnecessary.” 286 Kan. at 915. As the majority recites, in K.S.A. 2007 Supp. 38-2283(a), the new code specifically provides that it
“applies to proceedings commenced before January 1,2007, unless the court finds that application of a particular provision of the code would substantially interfere with the effective conduct of judicial proceedings or prejudice the rights of a party or an interested party, in which case the particular provision of [the new] code does not apply and the previous code applies.”
To me, that language could not be clearer or more unambiguous; the court is directed to apply either the new code or the old code, depending upon a prejudice analysis.
The majority’s finding that Timothy Bohrer had a continuing, post-guardianship duly to support his child under the old code is tantamount to finding an absence of prejudice in retroactively applying the child support provisions of the new code. In that event, retroactive application of the new code is mandated, rather than being rendered “unnecessary.” See Winnebago Tribe of Nebraska v. Kline, 283 Kan. 64, 77, 150 P.3d 892 (2007) (“When a statute is plain and unambiguous, the court must give effect to the intention of the legislature as expressed, rather than determine what the law should or should not be.”).
Apparently, the majority is suggesting that this case is governed by a “natural law” of parental child support that transcends legislative regulation. If my perception of the majority’s thinking is accurate, I disagree on more than one level. On a theoretical level, the legislature has the authority to change the common law, so long as it stays within constitutional parameters, and it would trample on the separation of powers doctrine to declare certain common law inviolate.
Factually, this case is distinguishable from Grimes, on which the majority relies for its common-law rationale. There, the question was whether the district court, in a divorce action, should have ordered the husband to pay child support to the wife, as required by statute. The husband had argued that, pursuant to a prenuptial agreement, the wife’s parents had committed to provide the future support for the child their daughter was then expecting in return for the husband’s agreement to enter into the child-legitimizing *918marriage. Grimes' holding was that the divorce statutes required the trial court to order child support and that “[a] father cannot reheve himself of his common law or statutory obligation to support his child by entering into an agreement with a third person to assume that responsibility.” (Emphasis added.) 179 Kan. 340, Syl. ¶ 1. Thus, Grimes utilized the common-law parental duty to give effect to a legislative enactment, rather than to trump statutory provisions.
Moreover, any suggestion that a natural parent can never enter into an agreement that will reheve the parent of his or her common-law support duty is behed by K.S.A. 59-2124 and by State ex rel. Secretary of SRS v. Clear, 248 Kan. 109, 804 P.2d 961 (1991). K.S.A. 59-2124(a) provides that any parent may relinquish a child to an agency if the agency accepts the rehnquishment in writing. As the majority acknowledges, Clear instructs us that such a rehnquishment transfers the common-law duty of child support to the agency without recourse back against the rehnquishing parent. In essence, that parent has contracted away his or her legal child support obligation. Indeed, in those cases, there is not even a requirement that the child be in a permanent placement after the rehnquishment. Given that, I see no common-law impediment to the legislature providing for the same type of transfer of legal duty in the event the parent agrees to promote permanency for the child through the appointment of a permanent guardian.
The majority does not appear to refute that the old code placed a support duty on the permanent guardian. Rather, the opinion suggests that the natural parent remained under a concurrent or dual duty, apparently of a joint and several nature. I do not find that creative interpretation in the statutory language or in the legislative history.
The starting point for interpreting a statute is to look at the language the legislature used and give effect to the intent indicated by that language. See Kline, 283 Kan. at 77. In K.S.A. 2005 Supp. 38-1502(w), the legislature plainly stated: “The permanent guardian stands in loco parentis and exercises all the rights and responsibilities of a parent.” The literal translation of the Latin phrase in loco parentis is “in place of a parent.” Black’s Law Dictionary 803 *919(8th ed. 2004). The majority contorts that phrase to mean in place of a parent for some purposes, but in conjunction with a parent for some other purposes which will be determined by the courts at some future time. Although the majority alludes to how the term is commonly used in other contexts, such as with schools, it fails to cite to the statutory definition contained in the relinquishment and adoption article of our statutes. K.S.A. 59-2112(g) provides that “ ‘person in loco parentis’ means an individual or organization vested with the right to consent to the adoption of a child pursuant to relinquishment or an order or judgment by a district court of competent jurisdiction.” Therefore, I would find that the legislature’s use of the term in loco parentis was intended to be more literal than the majority’s figurative interpretation.
Likewise, the directive that the permanent guardian is to exercise all of the rights and responsibilities of a parent seems eminently clear. One might intuit that if the legislature had intended the natural parent to cede to the permanent guardian most, if not all, of the rights of a parent but retain some of the parental responsibilities, such as child support, it selected a particularly inarticulate and misleading choice of words to convey that intent.
To the contrary, as the majority acknowledges, the legislative history from 1999 belies any suggestion that the legislature did not know how to make its point explicitly, i.e., that the language employed in K.S.A. 2005 Supp. 38-1502(w) was inadvertent or was somehow intended to be read as including an exemption of child support from the package of rights and responsibilities transferred from the parent to the guardian. The legislature had before it the following language in the originally proposed version of the legislation: “When parental rights are not terminated, parents remain responsible for financial support.” S.B. 355. However, that sentence was excised from the law the legislature actually passed.
I find the majority’s attempt to discount the significance of the legislature’s removal of that explicit sentence to be particularly unpersuasive, especially in light of the majority’s citation to State ex rel. Board of Healing Arts v. Beyrle, 269 Kan. 616, 629, 7 P.3d 1194 (2000), for the premise that the legislature is presumed to act with knowledge of existing statutory law and cases. When the *920legislature was considering whether to include the explicit language allocating the child support obligation to the parent, it had the benefit of this court’s 1991 decision in Clear. As previously described, the Clear court found that a relinquishment effected a complete termination of the parent’s child support obligation without recourse for SRS’s subsequent support payments. One would think that the legislature, with its presumed knowledge of the Clear holding, would anticipate the distinct possibility that the courts could construe a permanent guardianship to be akin to a relinquishment so as to likewise completely terminate the parent’s support obligation. I cannot believe that the legislature, if it truly intended the parent to remain financially responsible after the appointment of the permanent guardian, would have left that intent to chance by removing the explicit language.
Additionally, I find instruction in the first sentence of the old code definition of a permanent guardianship as “a judicially created relationship between child and caretaker which is intended to be permanent and self-sustaining without ongoing state oversight or intervention by the secretary.” (Emphasis added.) K.S.A. 2005 Supp. 38-1502(w). The majority does not focus on this language, other than to recite testimony in the legislative history which clarifies that one of the purposes of the legislation was to end State oversight upon establishment of a permanent guardianship. See also K.S.A. 38-1587(b) (“Upon appointment of the permanent guardian, the court shall discharge the child from the custody of the secretary.”). Of course, in this case, the permanent guardianship was not self-sustaining from a financial perspective, State oversight did not end, and the Secretary has now intervened to sue the parent who had originally agreed to an arrangement which was then described as “permanent and self-sustaining.” I am unable to reconcile this action with the ordinary meaning of the words employed in the statute.
Finally, I am convinced that the new code changed the law with respect to a consenting parent’s post-guardianship legal duty to support the child, rather than simply clarifying that the prior legislation was intended to incorporate some notion of a common-law dual duty of support. If nothing else, we could employ the inter*921pretive rule that, when the legislature revises an existing law, the court presumes that the legislature intended to change the law as it existed prior to the amendment. State v. McElroy, 281 Kan. 256, 263, 130 P.3d 100 (2006). Nevertheless, I find corroboration for that presumption in the provisions of the new code.
Pointedly, the new code changes the terminology; the caretaker is now called a custodian, rather than a guardian. That change would be consistent with a desire to avoid any confusion as to whether the caretaker under the new code assumes all of the responsibilities commonly ascribed to a guardian legally appointed under other statutory provisions. The provisions of the new code clearly fall short of transferring to the caretaker the full panoply of guardianship responsibilities. That indicates to me that the old code did make such a transfer of responsibilities.
As described by the majority, the new code specifically provides that, if a permanent custodian is appointed after a judicial finding of parental unfitness without a termination of parental rights, the parent retains the legal obligation to pay child support and medical support. K.S.A. 2007 Supp. 38-2272(h)(l). However, what I find most compelling is K.S.A. 2007 Supp. 38-2272(c), which, at the risk of being redundant, I repeat with emphasis:
“(c) Subject to subsection (d), a permanent custodian shall stand in loco parentis and shall exercise all of the rights and responsibilities of a parent except the permanent custodian shall not:
(1) Consent to an adoption of the child; and
(2) be subject to court ordered child support or medical support.”
Thus, while the new code provides for the parent’s retention of the legal obligation to pay child support, it specifically exempts the caretaker from a legally enforceable duty of support. In other words, the new code clearly does not establish a concurrent or dual legal duty to support, but rather it allocates the sole legally enforceable support duty to the parent. Moreover, nothing in the old code can be construed as providing a permanent guardian with an exemption from court-ordered child support, as provided in the new code. Therefore, I am convinced that the new code was intended to change the allocation of the child support duty from the permanent guardian to the parent.
*922In summary, I interpret the old code as effecting a transfer of the legally enforceable child support obligation from the parent to the permanent guardian, and I interpret the new code as placing that obligation on the parent to the exclusion of the permanent custodian. Obviously, that shift affects the parent’s rights and so, pursuant to K.S.A. 2007 Supp. 38-2283(a), the new code cannot be applied retroactively. I would reverse the Court of Appeals and affirm the district court.